DETAILED ACTION
This action is response to communication: amendments/arguments filed on 10/28/2022.
Claims 1-6, 8-11, 13, 14, 16, 18, and 19 are currently pending in this application.  
No new IDS has been accepted for this application.

  Response to Arguments
Applicant’s arguments filed 10/28/2022 have been fully considered but are not found persuasive.  However, a new reference is added to further show the obviousness of the claim limitations.
Applicants have amended the claims to include that upon updating the stored firmware to the new firmware, the monitoring for rewriting of the file is executed again before rebooting the information processing apparatus.  However, such limitations would have been inherent, if not obvious, over Rivera.  Figure 2 displays the timeline of a system from powerup.  As seen in time A, a platform initialization phase kicks everything off.  As seen in paragraph 47, a firmware update monitor begins monitoring anytime after point B as firmware update requests can come anytime.  As seen in paragraph 47, after firmware is authorized, the system updates during the platform initialization phase of the reboot of the computing system.  Thus, the system begins at point A of the system again.  As the firmware is updated during the platform initialization phase, this teaches first that the rewriting of the file is not executed whiel the stored firmware is updated, as this occurs during a reboot or the initialization phase (wherein update requests are not even occurring yet).  This also teaches, second, that upon updating the stored firmware to the new firmware, the monitoring for rewriting of the file is executed again (firmware request monitoring occurs after point B which is after platform initiation phase).  Third, it would have thus been obvious, if not inherent, that the monitoring is executed before the rebooting of the information apparatus, as it would be expected a system would be rebooted/reset sometime in the future (such as another firmware update in the future or other situation which causes a system to reboot).  However, for a further showing of obviousness, a new reference is added to show that security may be implemented immediately after a firmware update. See updated rejection below.   
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera US Patent Application Publication 2015/0019850 (Rivera), in view of Dsouza et al. US Patent No. 10,776,102 (Dsouza).

As per claim 1, Rivera teaches a n information processing apparatus comprising: one or more memory devices that store a set of instructions and one or more processors that execute the set of instructions to (Figure 2 with computing system): execute monitoring for rewriting of a file stored in the one or more memory devices (paragraph 47 with firmware update monitor); and upon accepting an update instruction of a firmware stored in the one or mremo memory devices, update the stored firmware to a new firmware (paragraph 47 with updating authorized firmware in platform initialization phase); wherein the monitoring for rewriting of the file is not executed at least while the stored firmware is updated to the new firmware (paragraph 47, Figure 7, wherein firmware is updated during platform initialization phase of the reboot of the computing system; see Figure 2 for platform initialization phase), and then, upon updating the stored firmware to the new firmware, the monitoring for rewriting of the file is executed again (paragraph 47 wherein firmware update requests occur and are monitored after the platform initialization phase).  
Rivera teaches the monitoring for rewriting of the file being executed again (as this occurs after the platform initialization phase), but does not explicitly teach that this is before rebooting the information processing apparatus.  However, this would have been obvious, if not inherent.  As seen in Figure 2 of Rivera and in paragraph 47, a platform initialization phase begins when a computer is powered up/rebooted.  After this phase, firmware update monitors are loaded and then activated (see paragraph 47 wherein firmware update requests are received anytime after point B).  Thus, assuming the system is not reset/rebooted between point A and point C, Rivera would teach that the monitor is executed again before a system reset.  However, for a further showing of obviousness, such that firmware security is implemented immediately after it is updated, see Dsouza (Figure 5 of updating firmware; see step 516 wherein firmware is rewritten; see col. 6 lines 40-60 wherein firmware is rewritten with a lock; this lock/monitor thus monitors firmware updates immediately after it is rewritten.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rivera with Dsouza.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security by securing a device and reducing vulnerability (col. 2 lines 5-20).  
Claim 8 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 9 is rejected using the same basis of arguments used to reject claim 1 above. 
As per claim 10, Rivera teaches wherein the one or more processors execute instructions in the one or more memory devices to: execute the tampering detection function for monitoring rewriting of the file after updating the stored firmware to the new firmware (Figure 2, Figure 7, and paragraph 47, wherein tampering detection function is turned on after platform initialization; tampering detection function monitors the writing/update of the firmware).
As per claim 11, Rivera teaches wherein the one or more processors execute instructions in the one or more memory devices to: disenable the tampering detection function upon accepting the update instruction of the stored firmware (paragraph 47, Figure 2, wherein after firmware is authorized, system is rebooted into platform initialization phase and the tampering detection function is disenabled).
Claim 16 is rejected using the same basis of arguments used to reject claim 11 above. 



Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the Rivera combination as applied above, in view of Aytek et al. US Patent No. 8,560,823 (hereinafter Aytek).

As per claim 2, Rivera teaches wherein the one or more processors execute instructions in the one or more memory devices to: while a system of the information processing apparatus is booted, execute a first verification process for verifying validity by using a hash value that is created using a hash function (paragraph 50 wherein during the booting process, platforms and monitors are verified via hash values); and while the system of the information processing apparatus is running, execute a second verification process for verifying validity of the stored firmware by using a white list (paragraph 47 wherein firmware update monitor checks firmware update against a list of authorized firmware updates); and monitoring for rewriting of the file is a verification function that is executed in the second verification process (paragraph 47 wherein the firmware update monitor is executed after the pre-boot security).
Although Rivera teaches a verification processing during boot mode by utilizing hash values, the Rivera combination does not explicitly teach wherein the stored firmware is being verified.  This would have been obvious, if not inherent.  As seen in paragraph 50, the loading of the code and monitors into the firmware is being verified via hashes.  The items being loaded into the firmware can be interpreted as the firmware itself.  However, for a more explicitly teaching on verifying a firmware update, see.   However, validating via hash values using a hash function during a boot process is well known in the art.  For example, see Aytek (abstract, col. 2 line 60 to col. 3 line 45 and throughout).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aytek with Rivera combination.  One of ordinary skill in the art would have been motivated to perform such an addition to increase more security with updates (col. 3 lines 45-55).
	As per claim 3, Rivera teaches where  verification functions that are executed in the second verification process include at least a function for monitoring execution of the stored firmware by using the white list (Rivera paragraph 47), but does not explicitly teach a function for monitoring rewriting into a file that is stored in a designated region and a function for monitoring reading of a file that is stored in a designated region; and the monitoring for rewriting fo the file is the function for monitoring rewriting into a file stored into a designated region.  However, such functions would have been obvious.  For example, see Aytek (col. 3 lines 4-15 with monitoring rewriting/updating into files that are stored in designated regions and monitoring reading of a file as seen in col. 4 lines 30-55 with boot rom which is part of trusted module and managing access based on keys; see also same areas with function for monitoring rewriting into a file stored in a designated region).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aytek with the Juncker combination.  One of ordinary skill in the art would have been motivated to perform such an addition to increase more security with updates (col. 3 lines 45-55).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the Rivera combination as applied above, and further in view of Ko et al. US Patent Application Publication 2005/0278518 (hereinafter Ko).
	As per clam 4, Rivera as modified does not explicitly teach the one or more processors execute instructions in the one or more memory devices to: in a display unit, a setting screen via which a verification function that is executed in the first verification process and a verification function that is executed in the second verification process can be each set to an enabled or a disabled state, and set each verification function to the enabled state or the disabled tate according to input accepted form a user via the setting screen.  However, this would have been obvious over Ko.  For example, see Ko (claims 4-5 with user selecting which software updates to apply via user interface; see also paragraph 21-23, wherein after selection, system will implement watchdog timer and flags for verification and different states).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Rivera combination with Ko.  One of ordinary skill in the art would have been motivated to perform such an addition to increase the reliability of updates performed by a system (paragraph 24 of Ko). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the Rivera combination as applied above, in view of Ko et al. US Patent Application Publication 2005/0278518 (hereinafter Ko).

As per claim 5, Rivera teaches updating firmware and disabling the monitoring for rewriting of the file in a period from acquisition of the firmware to be updated to updating the old firmware (paragraph 47 wherein after firmware is acquired and authorized, system is rebooted and thus tampering detection is disabled;), the Rivera combination does not explicitly teach wherein the one or more processors execute instructions in the one or more memory devices to: acquire a firmware to be updated from the outside, backup an old firmware; update the old firmware by using the acquired program.  However, this would have been obvious over Ko (abstract, paragraph 26, and throughout with backup software on the network; see paragraph 18 and throughout wherein software updates are found from the network; see paragraphs 19-22 with updating the program with the software updates; see paragraph 22 with downloading and updating with the downloaded software).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rivera with Ko.  One of ordinary skill in the art would have been motivated to perform such an addition to increase the reliability of updates performed by a system (paragraph 24 of Ko).

Claim 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Rivera combination as applied above, and further in view of Inui et al. US Patent Application Publication 2003/0131083 (Inui)
As per claim 13, the Rivera combination does not explicitly teach wherein the one or more processors execute instructions in the one or more memory devices to: restrict execution of a binary file stored in the one or more memory devices while the stored firmware is updated to the new firmware.  This would have been obvious though.  For example, see Inui (paragraph 77, wherein scripts may be set to run before/after firmware is updated; see paragraphs 13 and 118 wherein the script may be binary code)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rivera with Inui.  One of ordinary skill in the art would have been motivated to perform such an addition to be able to allow processing before and or after updating firmware (paragraph 9 of Inui).

As per claim 14, the Rivera combination does not explicitly teach the one or more processors execute instructions in the one or more memory devices to: restrict execution of a script file stored in the one or more memory devices while the stored firmware is updated to the new firmware.  However, this would have been obvious.  For example, see Inui (paragraph 77, wherein scripts may be set to execute after firmware is updated).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rivera with Inui.  One of ordinary skill in the art would have been motivated to perform such an addition to be able to allow processing before and or after updating firmware (paragraph 9 of Inui).
Claim 18 is rejected using the same basis of arguments used to reject claim 13 above. 
Claim 19 is rejected using the same basis of arguments used to reject claim 14 above. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior cited references teach elements of the claimed limitations, such limitations, as a whole, are non-obvious over the cited art of record.  Also, see prior prosecution history and applicant’s arguments. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495